         Case 1:19-cr-00318-JMF Document 150 Filed 01/22/21 Page 1 of 2

The Honorable Jesse M. Furman
Page 2 of 2




                                                                      January 21, 2021


VIA ECF
The Honorable Jesse M. Furman
United States District Court Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

                                Re: United States v. Ifeanyi Eke
                                    19-cr-00318 (JMF)

Dear Judge Furman:

        Please recall that I represent Mr. Ifeanyi Eke in his defense of the above-referenced
matter. Mr. Eke is presently scheduled to appear in-person before Your Honor for an anticipated
change of plea hearing and sentencing hearing on Wednesday, February 10, 2021 at 2:00 p.m.
For the reasons that follow, I write to request that Your Honor grant a brief adjournment of both
hearings in order to enable Mr. Eke to appear in-person. I have discussed this request with
A.U.S.A. Olga Zverovich, and the Government has no objection.

       As Your Honor is aware, on January 6, 2021, Chief Judge McMahon issued a Standing
Order extending the suspension of in-person operations through February 12, 2021. I have
advised Mr. Eke of this Order, and he understands societal concerns with respect to COVID-19.
Mr. Eke also has his own concerns about appearing in-person at this time, including facing a
burdensome quarantine at the MDC upon his return from Court, which would be detrimental to
him considering his personal circumstances. For those reasons, Mr. Eke wishes to appear before
Your Honor for his anticipated change of plea and sentencing hearings at a later date.

        Therefore, because we are uncertain of how much time to ask for, I respectfully request a
brief adjournment of Mr. Eke’s anticipated change of plea and sentencing hearings and leave it to
             Case 1:19-cr-00318-JMF Document 150 Filed 01/22/21 Page 2 of 2

    The Honorable Jesse M. Furman
    Page 2 of 2

    Your Honor’s discretion to set a realistic date for in-person hearings. In addition, I respectfully
    request that the due dates for the parties’ respective sentencing submissions be adjusted to
    correspond with Mr. Eke’s new anticipated sentencing date and in accordance with Your
    Honor’s Rules. Lastly, because we are working towards a possible disposition of the charges, the
    defense has no objection to the exclusion of time under the Speedy Trial Act. Thank you for your
    consideration.

                                                                 Respectfully submitted,



                                                                 Mark I. Cohen, Esq.

    MIC/gmf

    Cc: A.U.S.A. Olga Zverovich (via ECF)
        A.U.S.A. Jarrod Schaeffer (via ECF)
        Mr. Ifeanyi Eke (via mail)


Application GRANTED. The combined change-of-plea and sentencing is hereby
ADJOURNED to May 13, 2021, at 2:00 p.m. (The Court will reevaluate when that date
gets closer whether it is safe to proceed in person.) Time is hereby excluded in the
interests of justice from today, until May 13, 2021, for the reasons stated in counsel's
letter. The Clerk of Court is directed to terminate Doc. #149. SO ORDERED.




                                      January 21, 2021
